Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146982 & (15)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146982
                                                                   COA: 313182
                                                                   Barry CC: 98-000174-FC
  KENNETH KOAN, SR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 28, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion to transfer
  out of state is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
         s0722
                                                                              Clerk